        Case 2:20-cv-02255-WBS-CKD Document 14 Filed 09/13/21 Page 1 of 3


 1
 2
 3
 4
 5
 6
 7
 8                                  UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10
11   DONNA PUGH,                                        Case No. 2:20-cv-02255 WBS CKD (SS)
12                  Plaintiff,                          ORDER LIFTING STAY AND
                                                        SCHEDULING ORDER
13          v.

14   KILOLO KIJAKAZI, Acting
     Commissioner of Social Security,
15
                    Defendant.
16
17          The plaintiff seeks judicial review of an administrative decision of the Commissioner of Social

18   Security denying the plaintiff’s claim for disability benefits under the Social Security Act. This matter

19   is before the undersigned pursuant to 42 U.S.C. §§ 405(g), 1383(c)(3) and Local Rule 302(c)(15).

20   Good cause appearing and pursuant to Fed. R. Civ. P. 16, the Court ORDERS:

21          1.      This case was previously stayed pursuant to General Order Number 615. (See ECF No.

22   4.) However, now that the Commissioner has filed an answer and administrative transcript, the court

23   now LIFTS the stay for this case.

24          2.      Within 45 days after service of the administrative record, the plaintiff shall file the

25   motion for summary judgment;

26          3.      Within 45 days after service of plaintiff’s opening brief, the defendant shall file the

27   responsive brief;

28   ////
       Case 2:20-cv-02255-WBS-CKD Document 14 Filed 09/13/21 Page 2 of 3


 1           4.      Within 15 days after filing of defendant’s brief, the plaintiff shall file the optional
 2   reply brief;
 3           5.      In those cases where a Fed. R. Civ. P. 12 motion to dismiss is warranted, the defendant
 4   shall file a motion to dismiss in lieu of filing the administrative record. The motion to dismiss shall be
 5   filed within 90 days of service of the complaint. The opposing brief shall be filed within 14 days after
 6   service of the motion. The reply brief shall be filed within seven days after service of the opposition
 7   brief. The motion to dismiss shall NOT be noticed for hearing.
 8           6.      Motions for attorney fees shall be filed within 30 days after entry of final judgment.
 9           7.      All references to the record and all assertion of fact must be accompanied by citations
10   to the record. The opening and responsive brief shall contain the following:
11                   (a)    A description of the plaintiff's alleged physical or emotional impairments,
12   including when the plaintiff contends the impairments became disabling, and how these impairments
13   disable the plaintiff from work;
14                   (b)    A summary of all relevant medical evidence, including an explanation of the
15   significance of clinical and laboratory findings and the purpose and effect of prescribed medication
16   and therapy;
17                   (c)    A summary of the relevant testimony at the administrative hearing;
18                   (d)    A recitation of the defendant's findings and conclusions relevant to the
19   plaintiff’s claims;
20                   (e)    A short, separate statement of each of the plaintiff’s legal claims stated in terms
21   of the insufficiency of the evidence to support findings of fact or reliance upon an erroneous legal
22   standard; and
23                   (f)    Argument separately addressing each claimed error. Argument in support of
24   each claim of error must be supported by citation to legal authority and explanation of the application
25   of such authority to the facts of the particular case. Briefs that do not substantially comply with these
26   requirements will be stricken.
27           8.      Requests for modification of this briefing schedule will not routinely be granted. Any
28   such request must be made by written stipulation or motion and will be granted only for good cause. A
        Case 2:20-cv-02255-WBS-CKD Document 14 Filed 09/13/21 Page 3 of 3


 1   request for a modification brought on the filing deadline, will be looked upon with disfavor. Local
 2   Rule 144(d).
 3            9.       Violations of this order or of the federal rules of procedure or the Local Rules may
 4   result in sanctions pursuant to Local Rule 110.
 5   Dated: September 13, 2021
 6                                                      _____________________________________
                                                        CAROLYN K. DELANEY
 7                                                      UNITED STATES MAGISTRATE JUDGE
 8
 9
10
11
12
13   2/pugh2255.liftstay+sched.ord

14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
